                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DOUGLAS W. STOCKWELL and
INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 324,

                   Plaintiffs,                      Civil Case No. 15-11609
                                                    Honorable Linda V. Parker
v.

JOHN M. HAMILTON and
WILLIAM B. ROUGH,

               Defendants.
__________________________________/

     ORDER REJECTING PLAINTIFFS’ OBJECTIONS TO MAGISTRATE
              JUDGE’S ORDER AND AFFIRMING ORDER

       On May 3, 2018, Magistrate Judge Patti issued a decision granting in part

and denying in part Plaintiffs’ motion regarding the deposition of non-party

witness John A. Orecchio (“Orecchio”). (ECF No. 92.) When the motion was

filed, Orecchio was at a half-way house in Brooklyn, New York, finishing out a

prison sentence for a conviction of conspiracy to interfere with commerce in

violation of 18 U.S.C. § 371. Magistrate Judge Patti granted Plaintiffs’ request to

depose Orecchio, but denied their request to extend the deposition beyond the one-

day, seven-hour limitation in Federal Rule of Civil Procedure 30(d)(1). The matter

is now before the Court on Plaintiffs’ objections to Magistrate Judge Patti’s

decision. (ECF No. 109.) Defendant John Hamilton filed a response to Plaintiffs’
objections (ECF No. 110) and Plaintiffs have filed a reply brief. (ECF 115.) The

matter has been intermittently stayed and delayed since Magistrate Judge Patti

issued his decision; however, the matter is now moving forward and the Court is

prepared to rule on Plaintiffs’ objections.

      When a party objects to a magistrate judge’s non-dispositive decision, the

reviewing court must affirm the magistrate judge’s ruling unless the objecting

party demonstrates that it is “clearly erroneous” or “contrary to law.” Fed. R. Civ.

P. 72(a); 28 U.S.C. § 636(b)(1)(A). The “clearly erroneous” standard does not

empower a reviewing court to reverse a magistrate judge’s finding because it

would have decided the matter differently. See, e.g., Anderson v. Bessemer City,

N.C., 470 U.S. 564, 573-74 (1985). Instead, the “clearly erroneous” standard is met

when despite the existence of evidence to support the finding, the court, upon

reviewing the record in its entirety, “is left with the definite and firm conviction

that a mistake has been committed.” Id. (quoting United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948)). If two permissible views exist, the reviewing

court cannot find a decision to be “clearly erroneous.” See id. (citations omitted);

see also United States v. Dillard, 438 F.3d 675, 681 (6th Cir. 2006).

      Magistrate Judge Patti’s decision to deny Plaintiffs’ request to extend the

time-limits for Orecchio’s decision was not clearly erroneous. Magistrate Judge

Patti thoroughly considered all of Plaintiffs’ arguments for why the deposition

                                              2
should exceed seven hours, many of which are the same arguments Plaintiffs assert

in their objections. Notably, while Plaintiffs’ objections have been pending,

Orecchio has been released from custody. See https://www.bop.gov/inmateloc.

Moreover, Plaintiffs exaggerate the complexity of this case and the scope of

material to cover with Orecchio. Further, many of their arguments are speculative

with respect to Orecchio’s availability and how the deposition—when it does

occur—will proceed.

      As Magistrate Judge Patti indicated in his decision, if Plaintiffs are unable to

complete their deposition of Orecchio within the duration afforded under Rule

30(d)(1), they can then file a motion for more time. In fact, in every case this

Court reviewed where an extension of time was sought and granted, the request

was made after the initial deposition of the party or witness. This may explain why

Plaintiffs did not cite a single case addressing an extension of Rule 30(d)(1)’s

duration in their briefs to demonstrate that Magistrate Judge Patti’s decision was

clearly erroneous. After the deposition, a court can more aptly identify the

reason(s) why the deposition could not be completed within the one-day, seven-

hour limit. Extending the duration of a deposition before it occurs provides leeway

for inefficient questioning not necessarily directed at the most pertinent issues that

need to be explored.




                                          3
      For these reasons, the Court is REJECTING Plaintiffs’ objections to

Magistrate Judge Patti’s May 3, 2018 order and is AFFIRMING that decision.

      IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE


 Dated: July 17, 2019




                                       4
